Citation Nr: 1419981	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.  This was followed by additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Louisville, Kentucky, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a January 2014 video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is in the record. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service and continued to be exposed to acoustic trauma in the reserves following discharge from active service.  

2.  There was evidence of some degree of bilateral hearing loss at discharge from service.  

3.  The Veteran has testified that he experienced both hearing loss and tinnitus prior to discharge from service, that his tinnitus became much worse during reserve duty, and that both of these disabilities have continued until the present. 

4.  A September 2011 VA examination confirms that the Veteran currently has bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed bilateral hearing loss and tinnitus due to acoustic trauma in active service and the reserves.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not listed.  In Walker, the Federal Circuit specifically held that § 3.303(b) did not apply to a claim based on age related hearing loss. 

VA has taken an informal position that sensorineural hearing loss is an organic disease of the central nervous system and is a chronic disease.  See Memorandum from Under Sec'y for Health to Under Sec'y for Benefits, Characterization of High Frequency Sensorineural Hearing Loss (Oct. 4, 1995) (on file with VA).  The Veteran's hearing loss here has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; thus, the continuity of symptoms must be considered for the claim of service connection for hearing loss.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the Veteran's pre-induction Report of Medical Examination, which was apparently conducted in either June or July 1969.  The Veteran had auditory thresholds of 0, 0, 0, 0 and 0 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  His auditory thresholds were 10, 90, 90, 55, and 25 decibels at the same frequencies for the left ear.  The Veteran denied a history of hearing loss on the Report of Medical History obtained at that time.  

At the Veteran's December 1971 separation examination, the Veteran had auditory thresholds of 12, 3, 12 and 24 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  His auditory thresholds were 14, 2, 11 and 25 decibels at the same frequencies for the left ear.  

A February 1979 examination conducted for the reserves shows auditory thresholds of 25, 5, 5, 30, and 30 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The auditory thresholds were 10, 5, 15, 50, and 40 decibels at the same frequencies for the left ear.  He answered "no" when asked about having experienced hearing loss on a Report of Medical History obtained at that time.  

VA treatment records dated February 2011 show that the Veteran reports bilateral tinnitus.  He reported noise exposure in the military from being a member of a tank division for two years.  The Veteran also gave an occupational history of factory work, chainsaws, hunting, and driving racecars.  

The Veteran was provided with a VA examination of his hearing loss in September 2011.  He had auditory thresholds of 20, 20, 40, 65, and 65 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  He also had auditory thresholds of 25, 20, 45, 60, and 60 decibels at the same frequencies for the left ear.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  The rationale was that as the Veteran's hearing was normal at the time of discharge from service, his current hearing loss was not related to military noise exposure.  The examiner also opined that hearing loss existed prior to active service.  She added that the hearing loss of the left ear was aggravated during service but the right ear was not aggravated.  She explained that the left ear pure tone thresholds were considered to be supra-threshold levels at the frequencies of 1000 Hertz to 3000 Hertz at the time of induction since the audiometric results at discharge were within normal limits at those levels, and the test results in the reserves were also much lower.  

The September 2011 examiner also found that the Veteran has a current diagnosis of tinnitus.  She opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure.  The rationale was that the Veteran placed the onset of his tinnitus to 1974, which was two years after his discharge from service and therefore not in close association to military noise exposure.  

In a November 2012 addendum to the September 2011 examination, the examiner opined that the Veteran's claimed disabilities were less likely than not incurred in or caused by the service.  The rationale explained that the Veteran had a significant hearing loss of the left ear on the 1969 entrance examination but that the results were not even remotely similar on the following examinations.  The 1969 results were therefore considered to be supra-threshold levels.  The examiner further explained that the Veteran's hearing was within normal limits bilaterally at discharge, so that his current hearing loss would not be the result of military noise exposure.  Finally, the examiner continued to opine that the Veteran's tinnitus was not related to active service for the same reason that was previously stated.  

At the January 2014 hearing, the Veteran testified that he had never experienced hearing loss prior to entering service, and he denied any significant noise exposure prior to service.  He stated that during service he worked in a motor pool and around tanks.  The motor pool could be very loud, and the tank engines were so loud as to preclude conversation.  He did not recall having hearing protection.  The Veteran stated that he noticed hearing loss before leaving service, and that it had grown progressively worse since service.  As for his tinnitus, the Veteran said that he had also experienced this disability prior to discharge, but that it became significantly worse in 1974 when he was once again exposed to loud engine noise while on duty in the reserves.  The Veteran said that while he had other noise exposure following service, it was not significant and he used hearing protection.  See Transcript.  

After careful consideration, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  

The September 2011 VA examination shows that the Veteran currently has bilateral hearing loss as contemplated by 38 C.F.R. § 3.385.  The requirement that he has a current disability has been met.  

As for evidence of an in-service injury or disability, the Veteran had normal hearing of the right ear when he entered service.  Although testing indicated profound hearing loss of the left ear at that time, subsequent testing and the rationale provided by the VA examiner in her opinions suggest that the testing for the left ear was invalid.  The Veteran denied a history of hearing loss when he entered service.  The Board finds that his hearing loss did not exist prior to service.  

The Board also finds that the Veteran's testimony as to having been exposed to acoustic trauma in the form of engine noise during service is plausible.  His DD 214 lists his military occupation as truck driver.  

Furthermore, the Veteran testifies that he noticed hearing loss prior to discharge from service.  The September 2011 VA examiner describes the Veteran's hearing loss as within normal limits on the December 1971 discharge examination, and the Board agrees that it fails to meet the standard of 38 C.F.R. § 3.385.  However, the Court has held that auditory thresholds of higher than 20 decibels show some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran had auditory thresholds of over 20 at 4,000 Hertz for both ears at discharge.  This constitutes evidence of hearing loss, and supports the Veteran's testimony.  

The Veteran further testified that his hearing became gradually worse following discharge from service.  This is supported by the findings of the February 1979 hearing examination for the reserves.  Given the evidence of hearing loss during service and the Veteran's testimony regarding continued and increasing hearing loss after discharge from service, the Board finds that it is as likely as not that Veteran's current bilateral hearing loss was incurred in active service.  All reasonable doubt has been resolved in favor of the Veteran in reaching this conclusion.  

Similarly, the Board finds that entitlement to service connection for tinnitus is also warranted.  A current diagnosis of tinnitus has been established.  As already noted the Veteran's reports of acoustic trauma in service are plausible and supported by his military records.  The September 2011 examiner opined that the Veteran's current tinnitus was not related to acoustic trauma in service, and she based this opinion on her belief that the Veteran did not initially experience tinnitus until 1974, which was two years after discharge from service.  However, the Veteran has testified that the 1974 incident that he reported to the examiner was not the initial manifestation of tinnitus, but rather the point in time that his tinnitus became much worse.  As the medical opinion was based on an inaccurate history, its probative value is reduced.  The Veteran is competent to provide a diagnosis of a simple condition such as tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As he describes experiencing tinnitus on a continuous basis since discharge, entitlement to service connection is warranted.  Once again, all reasonable doubt has been resolved in favor of the Veteran.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


